Citation Nr: 9903817	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for residuals of head 
injuries.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to September 
1957.

This appeal arose from a January 1995 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for residuals of head injuries.


FINDING OF FACT

The record contains no medical evidence linking any current 
disability, claimed as  residuals of head injuries, to the 
veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of head injuries is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998). 

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's July 1957 entrance physician examination 
reveals no pertinent abnormalities.

A September 1957 service medical record (SMR) entry reflects 
that the veteran was physically qualified for service 
discharge.  The only defect noted was pes planus.

The veteran's September 1957 discharge examination reveals no 
pertinent abnormalities.

The record contains a September 1957 report from the Aptitude 
Board, U. S. Naval Training Center.  In pertinent part, the 
Board's conclusion noted that the combination of the 
veteran's poor aptitude and psychiatric evaluation warranted 
his discharge.  It was reported that psychiatric evaluation 
disclosed an emotionally immature individual who seemed 
unaware of his poor performance.  There was no report of a 
head injury in service or residuals of a head injury. 

A unit member of the veteran while in service named Sam E. H. 
submitted a June 1994 letter that set forth his recollection 
of the veteran having been hit in the head with a clip board 
while in service.  

The veteran's mother submitted a November 1994 letter, 
wherein she recalled having received a letter from the 
veteran in which he related that he was hit in the head with 
a clip board while in boot camp in July 1957.

A July 1993 private medical report, dictated by Dr. J S. M, 
and signed by Dr. D. W. B., set forth procedures utilized to 
address the veteran's carotid stenosis.

An August 1993 private medical report, signed by Dr. R. A., 
provides detailed information pertaining to procedures and 
findings related to the veteran carotid stenosis.

Dr. D.B.B., a private physician, submitted a September 1993 
letter that reveals the veteran's complaint of numbness and 
falling six weeks prior.  The physician noted that, other 
than intermittent headaches, he had no history of sudden 
severe headaches.  No history of head trauma was noted.  The 
physician noted that the veteran appeared to have had the 
recent onset of transient ischemic attacks (TIA's), effecting 
his left brain.

A September 1993 private medical report by Dr. B. contains 
procedures utilized for the veteran's preoperative diagnosis 
of left middle cerebral artery trifurcation aneurysm.  

A September 1993 private medical report prepared by Dr. J. 
C., Dr. D. B., and Dr. J. R. P., set forth the veteran's a 
diagnosis of preocclusive left internal carotid artery 
stenosis and their operative procedures.

A September 1993 private medical report by Dr. J. S. M. 
contains a clinical history and related diagnoses related to 
the veteran's headache and recent aneurysm clipping.

An April 1994 report by a private examiner, Dr. R. C. E., 
relative to Neuro-psychological consultation notes that the 
veteran started to have TIAs in August 1993.  The detailed 
medical history was recorded that was negative for any report 
of head injury in service or residuals of such an injury in 
service or for years thereafter.  The appellant denied closed 
head trauma.  A cerebral angiogram demonstrated 98 percent 
stenosis of the left internal carotid artery as well as a 1.5 
cm left middle cerebral artery aneurysm at the trifurcation.  
The examiner further noted that the exhibited TIAs proved to 
be due to a left middle cerebral artery aneurysm that had 
been successfully clipped in September 1993.

The original claim for service connection for residuals of a 
head injury was received in July 1994.

A November 1994 RO letter to the veteran noted that complete 
copies of the veteran's SMR were presumed lost, misplaced or 
unavailable after having attempted to retrieve them over a 
prolonged period of time. 

A former unit member of the veteran named Sam H. submitted a 
December 1994 letter, wherein he recalled seeing the veteran 
being hit on the head with a clip board.

During the veteran's September 1995 personal hearing, his 
representative stated that on one occasion the veteran was 
struck on the head, resulting in head injuries, but the 
veteran had not sought out treatment at service discharge.  
Transcript (T.) at 1-2.  The veteran testified that, after 
being hit on the head with a clipboard, a piece was imbedded 
in his head, but this information was not in any of his 
records.  T. at 2.  The veteran stated that his initial 
treatment for "residuals of head injuries" occurred during 
1993, and he has had headaches every day since service 
discharge.  T. at 5-6.

A January 1997 response from the National Personnel Records 
Center (NPRC) notes that the veteran's SMR were not on file.

Dr. J. C, a private physician, submitted a February 1997 
letter stated that the veteran's aneurysm, as diagnosed in 
September 1993, "may have been there for years and remained 
asymptomatic for a long period of time."

The veteran did not wish to have the California Department of 
Veteran's Affairs (CDVA) represent him during his March 1997 
Travel Board hearing.  Travel Board Transcript (TB Transrp.) 
at 1-2.  The veteran testified that he had been hit in the 
head with a clipboard during boot camp and he got an aneurysm 
from being hit.  TB Transcrp. at 6-7.  The veteran could not 
recall receiving medical treatment as a result of headaches 
between 1957 and 1978.  TB Transrp. at 12-13.  The veteran 
and his spouse stated that Dr. J. C. did not state that the 
aneurysm had been present in service or that it was due to a 
blow to the head, but it could have contributed to it.  TB 
Transrp. at 18-19.

Since neither the veteran nor his representative waived RO 
consideration of additional evidence (the February 1997 
statement from Dr. J.C.), the Board of Veterans' Appeals 
(Board) deferred adjudication of the veteran's claim and, 
instead, issued a May 1997 Remand for RO development 
including consideration of the additional evidence and 
requesting additional medical evidence from the veteran.

The RO sent a June 1997 letter to the veteran in accordance 
with the May 1997 Remand Order.

Thereafter, the veteran submitted a July 1997 statement, 
wherein he referenced and provided duplicate copies of 
medical evidence that had already been part of the record.

The RO submitted a February 1998 supplemental statement of 
the case (SSOC) to the veteran, and hand carried the same to 
his representative (See May 1998 Report of Contact).  The RO 
set forth their consideration of all of the evidence of 
record and the reasons and bases for their continued denial 
of the veteran's claim.  


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak  v. Derwinski, 
supra at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit  
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau  v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza  v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield  v. Brown, 8 Vet. App. 384 (1995); Beausoleil  v. 
Brown, 8 Vet. App. 459 (1996).

The medical evidence of record demonstrates that since 1993 
veteran has received treatment for carotid artery stenosis 
and a cerebral artery aneurysm.  For purposes of this claim, 
the Board will assume that this evidence is adequate to 
establish the presence of a relevant current disability.  
Thus, the claimant has met his obligation as to the first 
requirement for a well grounded claim. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza  v. Brown, 7 Vet. App. at 505; Brammer  v. 
Derwinski, 3 Vet. App. at 225; Rabideau  v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred or aggravated inservice.  This 
requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained traumatic head 
injuries in service.  His lay evidentiary assertions, and 
those of a reported witness, are adequate to satisfy this 
requirement because the circumstances of the alleged injury 
or injuries were events perceptible to lay parties.  

Ultimately, however, the veteran has not met his burden of 
submitting a well grounded claim because he has not presented 
competent evidence of a nexus between a current disability 
and a disease or injury incurred or aggravated in service.  
No medical provider has linked any current disability to the 
alleged head injury or injuries in service.  The February 
1997 statement from Dr. J. C. ["This aneurysm may have been 
there for years and remained asymptomatic for a long period 
of time."] does not serve to provide such a link because the 
terms "for years" or "a long period of time" are far too 
vague to place to onset in a period of service ending some 
forty years earlier.  Lay parties, such as the veteran or 
those individuals who have provided statements on his behalf, 
are not competent to provide an opinion on medical causation.  
Espiritu  v. Derwinski, 2 Vet. App. at 494-95 (1992).  
 
The Board has also considered whether the claimant can meet 
his obligation to present the nexus element of a well 
grounded claim with lay evidence of chronicity or continuity 
of symptoms.  38 C.F.R. § 3.303(b); Savage, supra.  There is 
no medical evidence of a chronic head disability in service.  
As to continuity of symptoms, the Board must again note while 
the veteran, and persons who provided lay statements in his 
support, are competent to describe manifestations perceptible 
to a lay party, they are not competent to link those 
manifestations to an underlying disability that is not itself 
perceptible to a lay party.  The disabilities shown in this 
record are not of the type a lay party can identify.  
Espiritu, supra.  Thus, the veteran has failed submit a well 
grounded claim.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998); see also, Grottveit  
v. Brown and Lathan v. Brown, supra.

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal and following his oral testimony during his RO hearing 
and his Travel Board, the veteran has not identified any 
other obtainable evidence that would make his claim well 
grounded.   Beausoleil  v. Brown, 8 Vet. App. 459, 465 
(1996); see also Franzen  v. Brown, 9 Vet. App. 235 (1996) 
and Wood  v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
claimant of evidence needed to complete the application.  
Robinette  v. Brown, 8 Vet. App. 69 (1995), Heuer  v. Brown, 
7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including in the statement 
of the case, the supplemental statement of the case and 
numerous RO letters sent to the veteran.  Although informed 
of the specific evidence required to support his claim, the 
veteran has relied solely on his lay assertions as to medical 
causation that can not make his claim plausible and he has 
not provided any indication of the existence of additional 
evidence that would make his claim plausible.  Epps  v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette  v. Brown, 8 
Vet. App. 69 (1995).  The Board also notes that the veteran 
effectively testified on numerous occasions that service 
records would not reflect treatment for his alleged head 
injuries. Therefore, no further action is required to apprise 
the veteran of the evidence needed to complete his 
application.


ORDER

Entitlement to service connection for residuals of head 
injuries is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


